
	
		II
		Calendar No. 189
		111th CONGRESS
		1st Session
		S. 1927
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Dodd (for himself,
			 Mr. Reed, Mr.
			 Schumer, Mr. Menendez,
			 Mr. Brown, Mr.
			 Tester, Mr. Merkley, and
			 Mr. Udall of Colorado) introduced the
			 following bill; which was read the first time
		
		
			October 27, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To establish a moratorium on credit card
		  interest rate increases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Rate Freeze Act of
			 2009.
		2.Moratorium on rate increasesDuring the period beginning on the date of
			 enactment of this Act and ending 9 months after the date of enactment of the
			 Credit Card Accountability Responsibility and Disclosure Act of 2009, in the
			 case of any credit card account under an open end consumer credit plan—
			(1)no creditor may increase any annual
			 percentage rate, fee, or finance charge applicable to any outstanding balance,
			 except as permitted under subsection 171(b) of the Truth in Lending Act (as
			 added by Public Law 111-24); and
			(2)no creditor may change the terms governing
			 the repayment of any outstanding balance, except as set forth in section 171(c)
			 of the Truth in Lending Act (as added by Public Law 111-24).
			3.Defined termsFor purposes of this Act—
			(1)the term annual percentage
			 rate means an annual percentage rate, as determined under section 107
			 of the Truth in Lending Act (15 U.S.C. 1606);
			(2)the term finance charge
			 means a finance charge, as determined under section 106 of the Truth in Lending
			 Act (15 U.S.C. 1605);
			(3)the term outstanding balance
			 has the same meaning as in section 171(d) of the Truth in Lending Act (as added
			 by Public Law 111-24); and
			(4)the terms used in this Act that are defined
			 in section 103 of the Truth in Lending Act (15 U.S.C. 1602) and are not
			 otherwise defined in this Act shall have the same meanings as in section 103 of
			 the Truth in Lending Act.
			4.Regulatory authority
			(a)In generalThe Board of Governors of the Federal
			 Reserve System may issue such rules as may be necessary to carry out this
			 Act.
			(b)Date of enactmentThe provisions of this Act shall take
			 effect upon the date of enactment of this Act, regardless of whether rules are
			 issued under subsection (a).
			
	
		October 27, 2009
		Read the second time and placed on the
		  calendar
	
